OFFICIAL BUSINESS            U.S.POSTAGEePITNEY BOWES
                                            STATE OF TEXAS
                                            PENALTY FOR
                                           _J*RIVATE USE
                                                                a. u.    0001401603 JUL. 31. 2015
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711
                                  ^ X
                              <"*&$&*
                                &&&
                                  %     RE: WRs82,242s01
                           &*           JEVANTE TREVION MITCHELLsSMITH